Citation Nr: 1429881	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO. 10-11 421	)	DATE
	)
	)

On appeal from the	
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for a service-connected left knee disability, to include left knee osteoarthritis, to include the propriety of the rating reduction from 20 percent to 10 percent effective September 4, 2008.

2. Entitlement to an increased rating in excess of 10 percent for a service-connected right wrist disability, to include residuals of a fractured middle one third right carpal navicular.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. In that decision, the RO reduced the Veteran's disability rating for a left knee disability from 20 percent to 10 percent and denied an increased rating in excess of 10 percent for a right wrist disability.

A claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating. See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992). However, in this case, the March 2009 rating decision was issued in response to the Veteran's August 2008 request for an increased rating for his left knee disability. Both the March 2009 rating decision and the February 2010 statement of the case discussed the fact that a higher rating was not warranted for the Veteran's left knee disability as the applicable rating criteria were not met. Further, the February 2010 statement of the case included all of the relevant laws and regulations governing increased evaluations for the knee. As such, the Board finds that in addition to determining a rating reduction was warranted, the RO also considered all of the applicable law and denied the Veteran's claim for an increased rating on the merits. Therefore, the Veteran's appeal from the rating decision has brought before the Board the issue of the propriety of the rating reduction, as well as the claim for an increased rating for such disabilities.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran's claim for TDIU was denied in a November 2005 rating decision. Since that denial, the Veteran has not further indicated that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment, and therefore the Board finds that the issue of entitlement to TDIU has not been raised by the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The evidence does not reflect material improvement in the left knee disability with respect to the Veteran's ability to function at work and home.

2. Throughout the appellate period, the Veteran's left knee disability is manifested by pain, locking, swelling, weakness, fatigability and stiffness and limitation of flexion to 80 degrees; but not by flexion limited to 15 degrees or less, extension limited to 20 degrees or more, severe recurrent subluxation or lateral instability, ankylosis, or malunion of the tibia or fibula with marked knee or ankle disability.

3. The Veteran is right hand dominant, and throughout the appellate period the Veteran's right wrist disability is manifested by limitation of motion in both dorsiflexion and palmar flexion without further limitation due to weakness, fatigue or other factors, pain, weakness, and stiffness; but not by favorable or unfavorable ankylosis of any type.


CONCLUSIONS OF LAW
	
1. The reduction in the rating for the left knee disability from 20 percent to 10 percent effective September 4, 2008, was improper, and restoration of the prior rating is warranted. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257-5003, 5260-5003 (2013).

2. The criteria for a rating in excess of 20 percent for a left knee disability, to include left knee osteoarthritis, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257-5003, 5260-5003 (2013).

3. The criteria for a rating in excess of 10 percent for a right wrist disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Additional due process requirements must be followed in most cases involving the reduction of a disability rating. 38 C.F.R. § 3.105(e). However, these requirements are inapplicable to this case, as the Veteran's rate of compensation did not decrease as a result of the rating reductions. See id. This is because when either the 20 percent or the 10 percent ratings for the left knee disability are combined with the Veteran's current 30 percent rating for a right knee total arthroplasty and 10 percent rating for a right wrist disability, the result is a combined rating of 50 percent. 38 C.F.R. § 4.25, Table I. Moreover, the Board concludes herein that the rating reduction for the Veteran's left knee disability was improper, and restoration of the prior rating is warranted. As this constitutes a full grant of those benefits sought on appeal, no further development or discussion of these provisions is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

With respect to the increased ratings claims, VA issued a VCAA letter in September 2008, prior to the initial unfavorable adjudication in March 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in October 2008, February 2012, and July 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for an increased rating for left knee disability and right wrist disabilities. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Left Knee Disability

The Veteran contends both that the rating reduction from 20 percent to 10 percent for his left knee disability was improper, and that he is entitlement to an increased rating in excess of 20 percent for his left knee disability. In the interest of clarity, but at the expense of some repetition of applicable law, the Board will first address the propriety of the rating reduction, followed by the schedular and extraschedular considerations for an increased rating.

A. Rating Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. Hohol v. Derwinski, 2 Vet. App. 169 (1992). However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well. Collier v. Derwinski, 2 Vet. App. 247 (1992). The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered. Dofflemeyer, 2 Vet. App. 277.

Ratings that have continued at the same level for 5 years or more are entitled to additional protections. 38 C.F.R. § 3.344(c). In such cases, rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 38 C.F.R. § 3.344(a). The entire record of examination and the medical-industrial history must be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Id. Examinations that are less thorough than those on which payments were originally based will not be used as a basis for reduction. Id. Where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain the improvement will be maintained under the ordinary conditions of life. Id. If doubt remains after according due consideration to all the evidence, the rating agency will continue the rating in effect. 38 C.F.R. § 3.344(b).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

In this case, the Veteran was granted an increased rating of 20 percent for his service-connected left knee disability in July 2002, effective July 2001. The Veteran filed a claim for an increased rating in excess of 20 percent in August 2008, which led to a rating reduction to 10 percent and the current appeal. As the Veteran's 20 percent rating was in effect for more than five years prior to the March 2009 rating decision at issue, the additional procedural requirements as set forth in 38 C.F.R. § 3.344, noted above, apply in this case.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative arthritis is to be rated based on limitation of motion of the joint affected. 38 C.F.R. § 4.71a, Diagnostic Code 5003. While the Board notes that the Veteran's left knee disability is rated according to Diagnostic Code 5257 based on recurrent subluxation or lateral instability of the knee, the rationale supporting the rating decision focused on limitation of flexion, and therefore the Board will address the Veteran's disability in terms of limitation of flexion of the left knee, which is governed by Diagnostic Code 5260. 38 C.F.R. § 4.71a, Diagnostic Code 5260-5003.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II. Diagnostic Code 5260 provides for the assignment of a 20 percent rating when flexion of the leg is limited to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A rating of 30 percent, the highest rating under this Diagnostic Code, is warranted when flexion is limited to 15 degrees. Id. 

The Veteran's 20 percent rating for the left knee disability was based on a May 2002 VA examination. At that time, the examiner found flexion to 30 degrees and extension to 0 degrees. Varus and valgus stability was noted to be good, with tenderness at the extremes of range of motion and pain with patellar compression. X-rays were noted to reveal degenerative joint disease (DJD) in the left knee. These findings matched the criteria for a 20 percent rating based on limitation of flexion to 30 degrees.

During the October 2008 VA examination, the Veteran complained of pain and stiffness in the left knee. The VA examiner found the Veteran's left knee range of motion to be flexion to 90 degrees and extension to 0 degrees, with no additional limitation of motion after repetitive testing. Knee stability was noted to be normal, with objective evidence of pain on movement. The examiner noted that the Veteran was unable to stand for long periods of time due to his left knee disability.

Based on the October 2008 examination, the RO reduced the rating for the Veteran's left knee in a March 2009 rating decision. The Veteran indicated in a March 2009 statement and in his substantive appeal that his knee has not gotten better and that he still experiences pain, stiffness, and limitation of motion. Medical records from the Dayton VA medical center (VAMC) indicate that the Veteran has continued to complain of left or bilateral knee pain and that the Veteran continues to be followed for osteoarthritis.

As stated above, to warrant a reduction the evidence of record must show not only an improvement in the disability level, but also that such improvement actually reflects a material improvement in the ability to function under the ordinary conditions of life and work. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421. Comparing the May 2002 and October 2008 examinations, the Veteran's flexion improved from 30 degrees to 90 degrees, while his extension remained the same. The Veteran's overall knee stability also remained the same. Thus, the objective medical evidence shows significant improvement in forward flexion of the left knee. As a result, an improvement in the disability level has been shown.

However, the evidence of record does not indicate that the objective improvement in forward flexion also reflects a material improvement in the Veteran's ability to function under the ordinary conditions of life and work. In both examinations the Veteran reported issues with pain, stiffness and limitation of motion, and in his notice of disagreement noted that he still has difficulty walking. The Veteran has complained of knee pain in his VA treatment records and is still followed for osteoarthritis at the Dayton VAMC. The Veteran has at no time stated that his ability to perform everyday functions has improved, and the most recent VA examiner did not indicate that the increase in forward flexion resulted in an improvement in the Veteran's ability to function on a daily basis. Further, the question of improvement in function was not addressed in the March 2009 rating decision at all. As the evidence does not show a material improvement in the Veteran's ability to function during everyday life in addition to the objective improvement in forward flexion, the reduction in rating was improper.

The Board finds that the reduction in rating from 20 percent to 10 percent for a left knee disability was improper, and a restoration of the prior 20 percent rating, effective September 4, 2009, is warranted. See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421. The Board will now determine whether an increased rating in excess of 20 percent for the period on appeal is warranted.

B. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The Veteran is diagnosed with left knee osteoarthritis, which is generally rated under Diagnostic Code 5003. However, under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Here, while the Board notes that the Veteran's left knee osteoarthritis has been rated based on recurrent subluxation or lateral instability of the knee, the Veterans current disability rating appears to be based on limitation of flexion found in a May 2002 VA examination. As such, limitation of flexion will be addressed first, followed by any other applicable diagnostic criteria. 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5003, 5260. 

The Board finds no objective evidence that would warrant a rating greater than 20 percent for the Veteran's left knee disability based on limitation of flexion. The October 2008 examiner noted that the Veteran had flexion to 90 degrees and extension to 0 degrees. See 38 C.F.R. § 4.71a, Plate II. The examiner noted that there was objective evidence of pain on movement, but no additional limitation of motion after repetitive testing due to factors such as pain, weakness, fatigue, or incoordination. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. The examiner also noted subjective complaints of continuing stiffness and weakness. 

The July 2013 VA examiner found the Veteran to have forward flexion to 80 degrees and extension to 5 degrees, with no further loss of range of motion after repetitive testing. The examiner noted that the Veteran had weakened movement, excess fatigability, pain on movement, and swelling, all of which could have a functional impact during flare-ups or after repetitive use of the left knee. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. No other range of motion testing for the left knee is of record. Based on the testing results, a rating in excess of 20 percent for the Veteran's left knee disability is not warranted based on limitation of flexion, as the Veteran at no point has been measured to have flexion limited to 20 degrees or more.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his left knee, it is clearly not ankylosed. The October 2008 VA examiner did not find the Veteran to have extension of the knee limited to 20 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261. Finally, there is also no medical evidence indicating the presence of either nonunion or malunion of the tibia and fibula. 38 C.F.R. § 4.71a, Diagnostic Code 5262. 

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, stiffness, and locking, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. The October 2008 VA examiner specifically found that upon repetitive testing there was no additional functional loss due to pain, weakness, fatigue, or incoordination. The July 2013 VA examiner found that pain, weakened movement, excess fatigability, and swelling could all contribute to further limiting function during flare-ups or after repetitive use. While there is evidence of additional functional impairment due to pain, fatigability, weakened movement, and flare-ups, the Board finds that these factors, and their resulting additional functional loss, are already contemplated by the Veteran's 20 percent rating, which is in excess of the rating warranted solely based on his current limitation of flexion of the left knee. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current rating. 38 C.F.R. § 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an increased rating in excess of 20 percent for the Veteran's service-connected left knee disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the periods on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

C. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected left knee instability is manifested by limitation of motion, pain, locking, swelling, weakness, fatigability and stiffness. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is limitation of motion, pain, locking, swelling, weakness, fatigability and stiffness. In short, there is nothing exceptional or unusual about the Veteran's left knee disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

III. Right Wrist Disability

The Veteran contends he is entitled to an increased rating in excess of 10 percent for his right wrist disability. The Board will first address the schedular requirements for an increased rating, followed by extraschedular considerations.

A. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Rating Schedule. 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton, 1 Vet. App. 282. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson, 12 Vet. App. at 126-27; Hart, 21 Vet. App. 505.

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 56. Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. 202. Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45. For disabilities affecting certain extremities, different ratings are available for the dominant (major) and non-dominant (minor) side. Here, the Veteran has consistently reported that he is right-hand dominant. As such, the ratings for the major side must be considered.

For the entire period on appeal, the Veteran's right wrist disability has been assigned a 10 percent rating under Diagnostic Code 5215 for limitation of motion of the wrist. Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees. 38 C.F.R. § 4.71 , Plate I. 

Under Diagnostic Code 5215, a 10 percent rating for the major wrist is warranted for either limitation of palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5215. As the maximum allowable rating is 10 percent, it is not possible to assign the Veteran a higher disability rating under Diagnostic Code 5215. As such, a higher rating for limitation of dorsiflexion or palmar flexion is not warranted. Id.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5214, governing ankylosis of the major and minor wrist, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis, 3 Vet. App. 259 (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). The October 2008 VA examiner specifically noted that there was no ankylosis of the Veteran's right wrist. The February 2012 VA examiner did note that the Veteran had unfavorable ankylosis with ulnar or radial deviation. However, that examiner also noted that the Veteran had palmar flexion to 40 degrees, with pain at 20 degrees, and dorsiflexion to 30 degrees, with pain at 20 degrees. After repetitive testing, the examiner noted palmar flexion to 40 degrees, and dorsiflexion to 30 degrees. Thus, based on the measurements, there was at least some range of motion in the Veteran's right wrist, with different measurements for the end of the range of motion and for where pain started. As there is clear evidence of some range of motion in the wrist, by definition the right wrist cannot also be ankylosed for VA purposes. Id. There is no other medical evidence of record indicating that the Veteran has ankylosis of any kind, or that the Veteran has at any point complained of an inability to move his wrist, as opposed to limitation of motion. As such, the February 2012 VA examination does not support an award of an increased rating for the Veteran's right wrist based on unfavorable ankylosis with ulnar or radial deviation.

There is no medical evidence of, and the Veteran has not complained of, ankylosis of multiple or individual digits of the right hand. 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223. Finally, there is no medical evidence showing, and the Veteran has not complained of, limitation of flexion or extension of the forearm, nonunion of the radius and ulna, impairment of the ulna or radius, or impairment of supination or pronation. 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5210-5213.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, stiffness, weakness, tingling, numbness and limitation of motion, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, both VA examiners found that upon repetitive testing there was no additional functional loss due to pain, weakness, fatigue, or incoordination, despite notations of objective evidence of pain on motion. Further, the examiners took into consideration the Veteran's account of his symptoms. As such, the Board finds that the VA medical opinions outweigh the Veteran's statements regarding additional functional loss due to pain, weakness, fatigue, or other factors. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current rating. 38 C.F.R. § 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an increased rating in excess of 20 percent for the Veteran's service-connected right wrist disability. See Schafrath, 1 Vet. App. at 593. Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the periods on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun, 22 Vet. App. 111. The first element requires a finding of such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. at 115. For a disability to be "exceptional or unusual," there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

As with the left knee disability above, the first Thun element is not satisfied here. The Veteran's service-connected right wrist disability is manifested by pain, stiffness, weakness, tingling, numbness, and limitation of motion. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5215. The rating schedule contemplates functional loss for all musculoskeletal disabilities, which may be manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is pain, stiffness, weakness, tingling, numbness, and limitation of motion. In short, there is nothing exceptional or unusual about the Veteran's right wrist disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.


ORDER

Restoration of the prior 20 percent rating for a service-connected left knee disability, to include left knee osteoarthritis, effective September 4, 2009, is granted.

Entitlement to an increased rating in excess of 20 percent for a left knee disability, to include left knee osteoarthritis, is denied.

Entitlement to an increased rating in excess of 10 percent for a right wrist disability, to include residuals of a fractured middle one third right carpal navicular, is denied.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


